—Judgment, Supreme Court, New York County (Helen Freedman, J.), entered July 6, 1995, dismissing the complaint and bringing up for review an order, same court and Justice, entered on or about the same date, which granted defendant’s motion for summary judgment, unanimously affirmed, without costs. The appeal from the order is unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
While defendant was required to exercise reasonable care for the protection of patrons on its premises, the unexpected attack on plaintiff by two unidentified assailants at defendant’s grocery store is not a situation that defendant could reasonably have anticipated or prevented, even if it had knowledge of similar prior incidents at or near its location (Davis v City of New York, 183 AD2d 683; Lindskog v Southland Rest., 160 AD2d 842). Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.